Citation Nr: 0119783	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for right 
knee disability.

3.  Entitlement to an increased (compensable) rating for 
calluses of both hands.

4.  Entitlement to an increased (compensable) rating for a 
groin rash.

5.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In July 1999, the Board, in accordance with 38 C.F.R. 
§ 20.202 (2000), dismissed each of the issues listed on the 
title page.  Thereafter, the veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
In response to an October 2000 Joint Motion to Remand and to 
Stay Proceedings (hereafter "Joint Motion"), wherein items of 
relief were requested to include vacating the July 1999 Board 
decision and affording the veteran, on remand, an opportunity 
"to submit additional evidence and argument" concerning his 
claim, the Court granted the motion in an Order entered on 
November 2, 2000.

Thereafter, the appeal was returned to the Board.


REMAND

Shortly after the entry of the Court's above-cited November 
2000 Order, the President (on November 9, 2000) signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 State. 2096 (2000).  The VCAA eliminates 
the well-grounded claim requirement, and the legislation 
applies to any claim filed before the date of enactment of 
the VCAA and which had not become final as of such date.  In 
addition to eliminating the concept of a well-grounded claim, 
the VCAA redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  To 
reiterate, this change in the law is applicable to all claims 
filed before the date of enactment of the VCAA and not yet 
final as of that date.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Therefore, in addition to complying with 
the above-cited "Joint Motion" and carrying out the separate 
development addressed in greater detail below, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the VCAA.  Further, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

As noted above, in July 1999, the Board, in accordance with 
38 C.F.R. § 20.202 (2000), dismissed each of the issues 
listed on the title page.  In adjudicating these dismissals, 
the Board found that the veteran's Substantive Appeal, dated 
in April 1999 and apparently received in May 1999 in 
conjunction with the RO's November 1998 rating denial of a 
TDIU as well as claims for increased ratings for PTSD, right 
knee disability in excess of 20 percent, calluses of both 
hands and a groin rash did not, in any instance, allege, as 
required by 38 C.F.R. § 20.202 (2000), a specific error of 
fact or law relative to the November 1998 rating denial.  
However, as was observed in the above-cited Joint Motion, 
preliminary to adjudicating these dismissals, the Board 
failed to advise the veteran, in accordance with 38 C.F.R. 
§ 20.203 (2000), that his appeal was inadequate and to afford 
him an opportunity "to present written argument or to request 
a hearing to present oral argument" regarding such matter.  
Further development to convey advisement of the foregoing to 
the veteran is, therefore, specified below.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
affirmatively advise him that (1) his 
Substantive Appeal, dated in April 1999 
and apparently received in May 1999 in 
conjunction with the RO's November 1998 
rating denial of a TDIU as well as claims 
for increased ratings for PTSD, right knee 
disability in excess of 20 percent, 
calluses of both hands and a groin rash 
did not, in any instance, allege, as 
required by 38 C.F.R. § 20.202 (2000), a 
specific error of fact or law relative to 
the November 1998 rating denial and that, 
therefore, such Substantive Appeal is 
inadequate in accordance with 38 C.F.R. 
§ 20.203; and (2) that, in accordance with 
38 C.F.R. § 20.203, he is afforded an 
opportunity "to present written argument 
or to request a hearing to present oral 
argument" regarding such adequacy matter.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues on appeal.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


